The appellant, plaintiff, brought suit for divorce against the defendant. The trial court, after hearing the evidence, dismissed the bill, from which judgment the plaintiff brings his appeal to this court.
From the record before us we learn that Jerome C. Nelson was seventy-two years of age when he, on February 15, 1921, married the defendant who was fifty-six *Page 44 
years of age. It was his second venture and her fourth. He alleges that his condition of married life was made intolerable by the defendant and prayed for a divorce. The defendant entered a general denial. Both testified to their conduct and demeanor toward each other, each claiming to have lived fully up to the duties required.
It is apparent from the record that the plaintiff was overly peevish concerning certain conduct objected to by him on the part of the defendant; for instance, he gives as one reason why his condition was rendered intolerable that she patted her foot and that that aggravated him. The testimony also shows that some of the things he now complains of happened before the marriage, and he says that had he not already made a deed to some of his property to her he would not have married her on that account. Such matters as these, of course, cannot be urged after the marriage when he had full knowledge of the fact that he probably could not get along with her before the marriage took place.
The case, as stated before, stands on the testimony of the two interested parties, the burden being on plaintiff to substantiate the allegations of his bill. The trial court refused to grant him a divorce and there is nothing in the record before us to convince us that he erred in judgment or discretion in this matter. While the appellate courts do not always follow the rule that there should be some corroborating testimony, it is stated as a general rule that divorces should rarely be granted without some corroborative evidence of the complainant's testimony. [See Gruner v. Gruner, 183 Mo. App. 157, 165 S.W. 865.] There is nothing in this record which we have discerned that would make this case an exception to that general rule. The judgment is affirmed. Bradley, J., concurs. Cox, P.J., concurs in result in a separate opinion.